                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION




ALVAREZ MILLINE, as Personal Representative
of the Estate of DEMETRIE MILLINE, deceased,

       Plaintiff,

v.                                                                     Case No. 17-12723

COUNTY OF MACOMB, et. al,                                             HON. AVERN COHN

     Defendants.
___________________________________/

                      MEMORANDUM AND ORDER
          DENYING DEFENDANTS’ MOTION TO DISMISS (ECF No. 71)
                               AND
     DIRECTING SUPPLEMENTAL PAPERS ON DEFENDANTS’ MOTION FOR
                   SUMMARY JUDGMENT (ECF No. 82)

                                             I.

       This is a prisoner civil rights case involving a jail death under 42 U.S.C. § 1983.

Plaintiff Alvarez Milline, as personal representative of the estate of Demetrie Milline

sued several defendants, claiming deliberate indifference to Demetrie’s serious medical

needs in violation of the Eighth Amendment. The lawsuit stems from Demetrie’s death

from a pulmonary embolism while he was incarcerated at the Macomb County Jail. The

named defendants are:1




       1
       Plaintiff also names Nicolaus Kuehan and “John Doe” and “Jane Doe.” It
appears Kuehan has not been served or otherwise appeared in the case. Doe
defendants are not proper. Accordingly, Kuehan and the Doe defendants are
DISMISSED.
              Macomb County2
              Anthony Wickersham
              Michelle Sanborn
              Correctcare Solutions, LLC3
              Lawrence M. Sherman
              Temitipe Olagbaiye
              Cynthia Deview
              Nurse Allison LaFriniere
              Avery Hope
              Jamie Kneisler (later dismissed)
              Linda Parton
              Tiffany Deluca (later dismissed)
              M Franks (later dismissed)
              Germain Ferrer (later dismissed)
              Mallory Van Nickerk (later dismissed)
              Mical Bey-Shelley (later dismissed)
              David Arft
              Monica Cueny

       Plaintiff filed a complaint (ECF No. 1), a First Amended Complaint (ECF No. 27)

and a Second Amended Complaint (ECF No. 53). The amended complaints added

parties and more detailed factual allegations. The governing complaint, the Second

Amended Complaint, contains the most detail and asserts the following claims:

       Count I - violation of § 1983 against the Macomb County Defendants

       Count II - violation of § 1983 against Correctcare and individual defendants Arft,
       Cueny, and Sherman in their official capacities

       Count III - violation of § 1983 - supervisor liability - against Sherman

       Count IV - violation of § 1983 against the Correctcare Defendants

       Count V - gross negligence under state law



       2
       Macomb County, Wickersham, and Sanborn will be collectively referred to
where appropriate as “the Macomb County Defendants.”
       3
         Correctcare Solutions and the individual defendants listed below it will be
collectively referred to where appropriate as “the Correctcare Defendants.”

                                             2
                                            II.

         As to the Macomb County Defendants, Sanborn and Wickersham filed separate

motions to dismiss the Second Amended Complaint (ECF Nos. 58, 59). Macomb

County filed an answer (ECF No. 60). Macomb County later filed a motion for summary

judgment (ECF No. 84). While their motions to dismiss were pending, Sanborn and

Wickersham also filed separate motions for summary judgment. See ECF Nos. 85, 85.

Plaintiff later settled with the Macomb County Defendants. The pending motions were

then terminated. Because the Macomb County Defendants are no longer in the case,

the Court will not comment further on their motions papers.

                                           III.

         As to the Correctcare Defendants, they answered both the Complaint (ECF Nos.

19, 20, 21, 22, 23) and the First Amended Complaint (ECF No. 31). They also filed

affirmative defenses (ECF No. 32). The parties then engaged in discovery for several

months. During discovery, plaintiff filed a Second Amended Complaint (ECF No. 60).

This time, the Correctcare Solutions Defendants did not file an answer. Instead, they

filed a motion to dismiss (ECF No. 71). Like the Macomb County Defendants, before

waiting for a decision on the motion to dismiss, the Correctcare Defendants filed a

motion for summary judgment (ECF No. 82). Both motions are pending before the

Court.

         The motion papers relating to the Correctcare Defendants are confusing and

deficient. First, as to the motion to dismiss, the Correctcare Defendants relied on

matters outside the pleadings inasmuch as they furnished Demetrie’s medical records

and the deposition testimony of Olagbaiye and Kneisler. Indeed, the motion to dismiss

                                            3
was filed after the parties had engaged in months of discovery and after they had

answered both the Complaint and the First Amended Complaint. Having reviewed the

papers on the Correctcare Defendants’ motion to dismiss, the Court is satisfied that

plaintiff has sufficiently plead plausible claims against all of the Correctcare Defendants

as set forth in the Second Amended Complaint. Moreover, it is more efficient to deal

with the arguments as presented in the Correctcare Defendants’ motion for summary

judgment.4 Accordingly, the Correctcare Defendants’ motion to dismiss is DENIED.

       Second, regarding the motion for summary judgment, neither party complied with

the Court’s motion practice guidelines. The motion practice guidelines were attached to

the initial scheduling order and are available on the Court’s website. For convenience,

another copy is attached to this order. Notably, the Correctcare Defendants did not file

a statement of material facts not in dispute. Neither party highlighted the exhibits, of

which there are many. Neither party highlighted the case law they provided. Finally,

the Correctcare Defendants did not provide a Judge’s copy of their reply brief and

exhibits (ECF No. 100). The Court cannot effectively deal with the motion for summary

judgment on the papers as currently filed.

       Accordingly, the Correctcare Defendants shall file a statement of material facts

not in dispute within ten (10) days of this order. Plaintiff shall file a response and any

additional facts within ten (10) days after. Then, the parties shall work to prepare a joint

statement to be filed no later than thirty (30) days from the date of this order. The



       4
       To the extent that there are grounds to dismiss the official capacity claims and
supervisory claims, the Court will consider then because the Correctcare Defendants
reasserted the dismissal arguments in the summary judgment motion.

                                              4
Judge’s copies of the exhibits and case law shall be picked by the parties and returned

highlighted within thirty (30) days. Upon receipt of all of the above, the Court will have a

hearing on the motion for summary judgment.

       SO ORDERED.



                                          S/Avern Cohn
                                          AVERN COHN
                                          UNITED STATES DISTRICT JUDGE

Dated: 11/6/2019
      Detroit, Michigan




                                             5
